Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an automatic damage detection system using a machine learning model using a generalized training methodology.
II. Claims 14-20, drawn to automatic damage detection process using another machine learning model that takes a more specific input and using a more specific training methodology.
The inventions are independent or distinct, each from the other because: a) there can be differences in the machine learning model used, i.e., Group I requires an ensemble ML model that takes in monochrome image input and provides an explanation, while Group II does not necessarily require an ensemble ML model or input of monochrome images or provide an explanation (see claim 14); b) Group I does not require input images to belong to object categories as in Group II; and c) Group I does not require the training of the ML model to use specific labels of damaged parts, reparable parts and non-damaged parts as in Group II.
Inventions Group I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Group I) as claimed does not require the particulars of the subcombination (Group II) as claimed because the input images to the ML model does not need to be associated with an object category and the training of the ML model does not require the specifics of the labeling.  The subcombination has separate utility such as an ML model trained to classify using specific labels as well as being able to classify color images.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application,  such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because of their divergent subject matter requiring the employment of various different search strategies and search queries.
During a telephone conversation with Ms. Rayaprolu Bhavani (Reg. No. 56,583) on 9/26/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13.  Ms. Rayaprolu stated claim 18 contains all the limitations of claim 1, and therefore requested consideration and rejoinder of claims 18-20 should claim 1 be found to be allowable as originally submitted.  Examiner pointed out the differences in claim 18 and claim 1, notably the training of the model being by specific labels in claim 18 is not present in claim 1 as well as the received images being associated with object categories.  Examiner agreed to rejoinder claims 18-20 if claim 1 in its original form is found to be allowable since claim 18 appears to contain substantively all the limitations of the broader claim 1.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10 and 13 are rejected under 35 USC 103 as being unpatentable over US Pat. No. 10,692,050 to Taliwal et al. (hereinafter Taliwal) in view of A Comprehensive Study of the Effect of Spatial Resolution and Color of Digital Images on Vehicle Classification to Hussain et al. (hereinafter Hussain).
Per claim 1, Taliwal discloses an Artificial Intelligence (Al) based automatic damage detection system (Abstract: automatically estimating a repair cost for a damaged vehicle through damage detection from processing of images from the damaged vehicle; figs. 25-26: convolutional neural networks and markov random fields used for detection of damage is artificial intelligence based detection; figs. 2-3…system implementing automatic detection), the system comprising:
at least one processor (fig. 2:202 and fig. 3:302…processor(s));
a non-transitory processor readable medium (fig. 2:204 and fig. 3:304…memory) storing machine-readable instructions (col. 6:49-63; col. 8:20-35 ) that cause the processor to:
receive images of a damaged object (fig. 4:402…”Receive one or more images of a damaged vehicle”; fig. 23:2322…user captures images of damage to vehicle for input/receiving into system for processing);
provide the images to an ensemble machine learning (ML) cause prediction model (fig. 25:2506-2508 and col. 23:55-col. 24:21…exterior damage detection model 2506 and interior prediction model 2508 is construed to be an ML model comprising an ensemble of twenty-four CNNs sub-models which take images provided by user as input, each CNN outputting a prediction of damage or no-damage to a specific part of the vehicle, wherein each part predicted as damaged by its corresponding CNN construed to be ‘a cause’ of damage to the overall vehicle; fig. 26…ML algorithm for estimating vehicle damage can be construed as ML cause prediction model),
the ML cause prediction model (fig. 25:2506…exterior damage detection model, part of the ML cause prediction model 2506/2508, has a combination of twenty-four CNN sub-models) trained to identify a cause of damage for the damaged object (fig. 25:2506 and col. 23:55-col. 24:21…each of the twenty-four CNNs are trained to identify damage to a specific part, each specific part that is damaged construed to be a cause of damage that contribute to an overall damage to the vehicle; fig. 26:2602-2604…CNNs are trained to detect damage to respective plurality of external vehicle parts), and the cause of damage determined from a plurality of causes (col. 23:55-col. 24:21…a plurality of causes contributing to the overall damage to the vehicle can be determined by the CNNs, i.e., front bumper, back bumper, front windshield, back windshield, hood, car top, front grill, etc.);
identify the cause of damage to the damaged object from the plurality of causes (fig. 6:2610…the plurality of CNN sub-models are executed to determine which external vehicle parts are damaged, i.e., the causes of damage contributing to the overall damage to the vehicle, where each CNN outputs whether its specific vehicle part is damaged or not; figs. 11-12…examples of detected damage vs. no damage),
the identifying performed according to the cause prediction model (fig. 25:2506…exterior damage detection model 2506 performs identification of causes of damage that contributed to the overall damage to the vehicle through its CNN sub-models);
obtain an explanation for the identification of the cause (fig. 18:1802, figs. 19A-19C, fig. 23:2306-2310 and col. 18:46-62…system prompts user to take picture of specific area of car that user thinks is damaged, the user’s picture obtained for input to corresponding CNN to detect for damage, wherein this process of prompting user for pictures is construed as an explanation for the identification of damaged parts, as the system utilizes user’s decision/action of taking pictures of what user thinks is a damaged part as the basis for automatic detection of whether the part is damaged using the CNN sub-models; fig. 4:408, fig. 24:2408, fig. 25:2510 and fig. 26:2614…repair cost assessment generated for insurance adjuster, can also be construed as an explanation for the identification of damages; col. 9:42-48 and col. 18:14-21…repair cost assessment generated based on itemization of damages parts and searching database for prices for damaged parts and labor costs), the explanation obtained from the plurality of causes (fig. 19C and fig. 20B…multiple parts of the car, e.g., from the system’s twenty-four enumerated parts, can be selected by user to take pictures that user decides as possible damaged parts),
where the explanation includes portions (fig. 23:2310,2316…system prompts user to take specific pictures of portions of vehicle user believes is damaged) and pixels (figs. 11-12, 19C, 23:2322-2324…pixels make up the image for the portion of vehicle user decides to take picture of) of the images that enabled the cause prediction model to identify the cause from the plurality of causes (fig. 23:2324…picture user takes for selected portion of vehicle is uploaded and received by the ML cause prediction model to perform automated damage prediction and estimation of repair costs), and
the explanation is obtained from the cause prediction model (fig. 26:2502…pictures taken of specific parts by user inputted to the CNNs 2506 and CNNs confirm whether specific parts are damaged or not); and provide the cause of damage and the explanation for selection of the cause as an output from the cause prediction model (fig. 25:2510 and fig. 26:2614…repair cost assessment and classification of damaged parts is outputted by ML algorithm).

Taliwal does not expressly disclose, but Hussain does teach: provide monochrome versions of the images to the ensemble machine learning (ML) cause prediction model (Hussain: Fig. 1 and Section III.A…gray-scale versions, e.g., monochrome, of RBG input images of vehicles are used for image classification: ”In order to study the color effect on the vehicle classification process, we convert each dataset to a gray-scale version using the weighted summation of color images’ RBG values, see Fig. 1”; Fig. 2 and Section III.B…four classification based machine learning methods, e.g., and ensemble, including a CNN is used where the gray-scale versions of input images of vehicles are input to the four classification based machine learning methods).
 Taliwal and Hussain are analogous art because they are from the same field of endeavor in using machine learning models, specifically CNNs, for vehicle classification from vehicle input images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to convert color vehicle input images to monochrome versions as taught by Hussain, to provide as input to images to the CNNs sub-models of Taliwal.
The suggestion/motivation for doing so would have been Hussain’s research findings that “Color information does not improve the classification accuracy for most image classification frameworks” (Hussain: Section V) and that limiting input images for CNNs to monochrome versions of the images will reduce processing time and reduce storage resource usage for the CNNs (Section I, 1st paragraph).
Per claim 2, Taliwal in combination with Hussain disclose claim 1, Hussain further disclosing to provide the monochrome version of the images the processor is to: generate monochrome versions of the images (Hussain: Fig. 1 and Section III.A…gray-scale versions, e.g., monochrome, are generated from original RBG input images of vehicles: ”In order to study the color effect on the vehicle classification process, we convert each dataset to a gray-scale version using the weighted summation of color images’ RBG values, see Fig. 1”).  As Taliwal’s input images to the CNN are color, they would also need to be converted to monochrome versions in a similar manner as taught by Hussain in order to achieve the benefits recited for claim 1.
Per claim 10, Taliwal combined with Hussain disclose claim 1, Taliwal further disclosing the processor is to: identify and label damaged parts of the damaged object by providing the one or more of the images to a parts identification model (fig. 3:312 and col. 8:61-67…damage/cost estimation engine 312, e.g., parts identification model, receives images processed by image recognition engine and calculates estimate to repair or replace damaged parts; fig. 25:2510 and fig. 26:2614…cost estimation engine 2510 receives damage estimates from CNN and MRF to assess cost and classify type of loss), where the parts identification model is trained to further output a repair or replace decision for each of the damaged parts (col. 25:39-45…”The cost estimation engine 2510 can look up in a database the corresponding cost for repair or replacement of each of the external and internal parts based on make, model, year, and color of the vehicle.  Some embodiments also take into account the geographic location of the vehicle, as costs may vary by state or region.  Additionally, some embodiments can classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values - total, medium and small. Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network. First, the system is trained on historical claims for which the outcome is known. Once the system parameters have been to achieve a desired degree of accuracy on a test set, the system can be used to perform the loss classification”).
Per claim 13, Taliwal combined with Hussain disclose claim 10, Taliwal further disclosing the processor is to further: connect to a database including cost estimates for repairs and replacements of the parts of the damaged object (col. 25:39-45…”The cost estimation engine 2510 can look up in a database the corresponding cost for repair or replacement of each of the external and internal parts based on make, model, year, and color of the vehicle); and retrieve estimates for the damaged parts based on the repair and replace decisions (fig. 25:2510 and fig. 26:2614…calculate an estimated repair cost for damaged parts).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal combined with Hussain as applied to claim 10 above, and further in view of IVAA: Intelligent Vehicle Accident Analysis System to Thonglek et al. (hereinafter Thonglek).
Taliwal combined with Hussain discloses claim 10.  Taliwal discloses being able to use a neural network for the parts identification model (Taliwal: col. 25:39-45…”Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network).
Taliwal combined with Hussain does not expressly disclose, but Thonglek does teach:
the parts identification model includes a Faster Region-based convolution neural network (Faster R-CNN) (Thonglek: pg. 86, left column, last paragraph).
train the Faster R-CNN via supervised learning with labeled images of other objects similar to the damaged object (Thonglek: pg. 88, Section IV and Fig. 10…data labeling tool is training via supervised learning where training images are labeled by insurance expert), where the labeled images included the other objects labeled with corresponding damaged and non-damaged parts (Thonglek: pg. 88, Fig. 10(c)…training image is labeled a specific part of vehicle and a corresponding damage level;  pg. 88, Table III…labeled damage level can be “no damage” or different degrees of damage)
 Taliwal combined with Hussain and Thonglek are analogous art because they are from similar problem solving area of automatic assessment of damage to vehicle parts to facilitate insurance claim processing (Thonglek: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ Faster R-CNN as the neural network for the parts identification model in Taliwal.
The suggestion/motivation for doing so would have been the speed of classification and reduction of running time of the neural network (Thonglek: pg. 86, left column, last paragraph…”Faster R-CNN is a Region Proposal Network (RPN) which detects the object bounding box in an image. The benefit of Faster R-CNN includes near real-time object detection, which reduces the running time of these detection networks”).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of independent claim 1, further including the particular notable limitation of an output from the cause prediction model includes an average of outputs from the plurality of sub-models. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to automatic damage detection using prediction models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125